Citation Nr: 1141318	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  11-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an 
April 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of entitlement to service connection for type II diabetes mellitus.

In March 2011, the Veteran requested a Board videoconference hearing on his 
VA Form 9; however, his representative withdrew this request by letter dated 
April 2011. 


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO reopened the Veteran's previously denied claim of entitlement to service connection for type II diabetes mellitus, and denied the claim on the merits.

2.  The evidence received since the April 2004 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence of record does not show that the Veteran had active service in the Republic of Vietnam, that his ship ever docked in Vietnam, or that he was ever on the landmass or inland waters of Vietnam during the Vietnam era.

4.  There is no competent and credible evidence establishing that the Veteran was actually exposed to Agent Orange during his service. 

5.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting the disorder is related to service.
CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Type II diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313, 20.1303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

As the decision to reopen the claim of entitlement to service connection for type II diabetes mellitus is favorable to the Veteran, no further action is required to comply with the VCAA on this matter.

For the underlying claim of service connection for type II diabetes mellitus, 
November 2006 and February 2009 letters were issued prior to the decision on appeal, providing the Veteran notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

Additionally, the Veteran's service treatment records and relevant post-service treatment records have been secured, along with all pertinent records identified by the Veteran.

The Board has also determined a VA examination is not necessary to assess the nature or etiology of the Veteran's diabetes mellitus.  As the information and evidence of record is sufficient to decide the claim, VA need not conduct an examination with respect to the claim on appeal.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not suggest and the Veteran does not contend that he suffered from diabetes during service or within the year following discharge.  Additionally, there is no competent and credible evidence that the Veteran was ever physically on land in Vietnam during service or otherwise exposed to herbicides.  Moreover, there is no evidence indicating an association between the Veteran's diabetes and his military service.  Therefore, a VA examination is not warranted.  Id.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

This appeal arises out of the Veteran's contention that his currently-diagnosed type II diabetes mellitus is the product of exposure to herbicides while aboard the USS Cochrane, which was in Da Nang Harbor and its coastal waters.

The Veteran's claim for service connection for type II diabetes mellitus was initially denied by the RO in May 1998.  The Veteran was notified of this decision, but did not perfect an appeal and the decision became final.  Subsequently, the Veteran submitted a claim to reopen, and in April 2004, the RO reopened the claim and denied it on the merits.  The Veteran was notified of this decision as well, but did not perfect an appeal and the decision became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2010).  Thus, the 
May 1998 and April 2004 decisions became final because the Veteran did not file a timely appeal of either.

The claim of entitlement to service connection for diabetes may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2006.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in April 2004 consisted of the Veteran's service treatment records, private medical records, an Internet article detailing the deployments of the USS Cochrane, and the Veteran's own statements that he was exposed to windborne herbicides while serving aboard the USS Cochrane.  The RO reopened the claim, but found that there was no evidence to justify a presumption that the Veteran's diabetes was a result of his active service or otherwise related to his service, and denied the claim on the merits.

Newly received evidence since April 2004 includes a Board decision for another Veteran whose ship was anchored in Da Nang; that Board decision granted presumptive service connection for diabetes.  This information was not previously considered by decision makers and amounts to evidence that is not cumulative or redundant, as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for diabetes is reopened.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran is entitled to a presumption of service connection if he is diagnosed with type II diabetes mellitus as associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).    
Inland waterways is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records from Dr. P.J.B., dated 2006, show that the Veteran was receiving treatment for diabetes.  The Board also notes that the Veteran began treatment for insulin-dependent diabetes in 1989, as indicated in October 1994 private medical records from Dr. E.L.C.  As this is a current disability, what remains to be shown is that this condition was incurred in or aggravated by the Veteran's service, to include as based on exposure to herbicides.

The Veteran's DD Form 214 lists his military occupational specialty as "personnelman," and shows that his last duty assignment was aboard the USS Cochrane.  Awards include the Vietnam Service Medal and the National Defense Service Medal.  The Veteran submitted a statement recounting that he served aboard the USS Cochrane in the 1967-1969 time frame.  None of his service records reflect any service in Vietnam.

The Veteran contends that while aboard the USS Cochrane, the ship was harbored on at least ten occasions in Da Nang, for two or three days at a time.  He also states that the ship was within one mile of the shore as it patrolled the waters, thereby exposing him to windborne herbicides. 

The evidence of record, including the Veteran's own statements, confirms that he did not serve on the landmass or the inland waterways of the Republic of Vietnam, but rather in Da Nang Harbor and its coastal waters.  However, Da Nang is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also 
Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008); VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.").

The Board notes the Veteran's submission of another Veteran's Board decision, whose ship was also anchored in Da Nang, granting presumptive service connection for diabetes.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2010).  Unfortunately, the Board decision submitted by the Veteran in this appeal does not add support to a presumption of Agent Orange for the Veteran.

The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the medical evidence of record contains no objective findings of diabetes until 1989, more than 19 years after separation from service.  The record also does not include any medical opinion suggesting his diabetes arose during service, nor does the Veteran contend such.  Service treatment records are entirely silent for any complaints, findings, or treatment for diabetes mellitus.  Moreover, none of the medical evidence suggests that the Veteran's diabetes is related to his military service.  Therefore, the Veteran's claim for service connection for diabetes must be denied on a direct basis, in addition to on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that the Veteran was directly or presumptively exposed to herbicides during his service, including on the USS Cochrane in the offshore waters of the Republic of Vietnam.  The Veteran does not contend, and the evidence does not show, that his diabetes arose during service or within one year following discharge from service.  Moreover, there is no competent evidence linking his diabetes to service and no competent evidence establishing that the Veteran was actually exposed to herbicides during his service.  As such, service connection for type II diabetes mellitus is not warranted, and the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  

However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is reopened.

Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides, is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


